             Case 20-32519 Document 1686 Filed in TXSB on 08/31/20 Page 1 of 1




                               UNITED STATES BANKRUPTCY COURT
                              FOR THE SOUTHERN DISTRICT OF TEXAS
                                       HOUSTON DIVISION                                                      ENTERED
                                                                                                             09/01/2020


    In re:                                                  Chapter 11

    Neiman Marcus Group LTD LLC, et al. 1                   Case No. 20-32519 (DRJ)

              Debtors.                                      (Jointly Administered)


                                 ORDER GRANTING
             PARKINS LEE & RUBIO LLP’S EXPEDITED MOTION TO WITHDRAW
                           AS COUNSEL TO DAN KAMENSKY
                                     (Docket No. 1676)

             Upon consideration of the Motion to Withdraw as Counsel to Dan Kamensky (the

“Motion”) filed by Parkins Lee & Rubio LLP (“PLR”), it is hereby ORDERED that:

             1.      The Motion to granted.

             2.      Haynes and Boone, LLP is substituted in as counsel of record for Dan Kamensky

in the above-captioned matter. PLR is removed as counsel of record for Dan Kamensky and shall

be removed from any applicable notice and service lists.

Dated: August ____, 2020.
     Signed: August 31, 2020.

                                                       THE ____________________________________
                                                           HONORABLE DAVID R. JONES
                                                           DAVID
                                                       UNITED    R. JONES
                                                               STATES  BANKRUPTCY JUDGE
                                                             UNITED STATES BANKRUPTCY JUDGE



1
             The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax
             identification number, are: Neiman Marcus Group LTD LLC (9435); Bergdorf Goodman Inc. (5530);
             Bergdorf Graphics, Inc. (9271); BG Productions, Inc. (3650); Mariposa Borrower, Inc. (9015); Mariposa
             Intermediate Holdings LLC (5829); NEMA Beverage Corporation (3412); NEMA Beverage Holding
             Corporation (9264); NEMA Beverage Parent Corporation (9262); NM Bermuda, LLC (2943); NM Financial
             Services, Inc. (2446); NM Nevada Trust (3700); NMG California Salon LLC (9242); NMG Florida Salon
             LLC (9269); NMG Global Mobility, Inc. (0664); NMG Notes PropCo LLC (1102); NMG Salon Holdings
             LLC (5236); NMG Salons LLC (1570); NMG Term Loan PropCo LLC (0786); NMG Texas Salon LLC
             (0318); NMGP, LLC (1558); The Neiman Marcus Group LLC (9509); The NMG Subsidiary LLC (6074);
             and Worth Avenue Leasing Company (5996). The Debtors’ service address is: One Marcus Square, 1618
             Main Street, Dallas, Texas 75201.
